UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7401



SABASTIAN HASKINS,

                                           Petitioner - Appellant,

          versus


PAGE TRUE, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-01-1667-AM)


Submitted:   February 6, 2003          Decided:     February 12, 2003


Before WILKINS, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sabastian Haskins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sabastian Haskins seeks to appeal the district court’s order

dismissing as untimely filed his petition under 28 U.S.C. § 2254

(2000). An appeal may not be taken from the final order in a habeas

corpus proceeding unless a circuit justice or judge issues a

certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000). When,

as here, a district court dismisses a § 2254 petition solely on

procedural grounds, a certificate of appealability will not issue

unless the petitioner can demonstrate both “(1) ‘that jurists of

reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right’ and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’” Rose v. Lee, 252 F.3d

676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529 U.S. 473, 484

(2000)), cert. denied, 534 U.S. 941 (2001).           We have reviewed the

record and conclude for the reasons stated by the district court

that Haskins has not made the requisite showing.              See Haskins v.

True, No. CA-01-1667-AM (E.D. Va. filed May 29, 2002, entered May

30, 2002). Accordingly, we deny a certificate of appealability and

dismiss the appeal.       We dispense with oral argument because the

facts   and   legal    contentions   are   adequately   presented      in   the

materials     before   the   court   and   argument   would    not    aid   the

decisional process.

                                                                     DISMISSED


                                      2